As filed with the Securities and Exchange Commission on March 15, 2013 Securities Act Registration No.333-186553 Investment Company Act Registration No. 811-21725 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-2 R REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 R PRE-EFFECTIVE AMENDMENT NO. 1 £ POST-EFFECTIVE AMENDMENT NO. and/or R REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 R AMENDMENT NO. 40 Tortoise Energy Capital Corporation 11550 Ash Street, Suite 300 Leawood, Kansas 66211 (913) 981-1020 Agent for Service Terry C. Matlack 11550 Ash Street, Suite 300 Leawood, Kansas 66211 Copies of Communications to Steven F. Carman, Esq. Eric J. Gervais, Esq. Husch Blackwell LLP 4801 Main Street, Suite 1000 Kansas City, MO 64112 (816) 983-8000 Approximate Date of Proposed Public Offering:From time to time after the effective date of the Registration Statement. If any of the securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. R It is proposed that this filing will become effective: £ When declared effective pursuant to Section 8(c) of the Securities Act of 1933. CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Proposed Maximum Title of Securities Being Registered Amount to be Registered(1) Aggregate Offering Price(2) Amount of Registration Fee(3) Preferred stock, $0.001 par value per share; Common Stock, $0.001 par value per share; debt securities There are being registered hereunder a presently indeterminate number of shares of common stock, shares of preferred stock and debt securities to be offered on an immediate, continuous or delayed basis. Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(o) under the Securities Act of 1933. In no event will the aggregate initial offering price of all securities offered from time to time pursuant to the prospectus included as a part of this Registration Statement exceed $300,000,000. Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED, March15, 2013 Base Prospectus Tortoise Energy Capital Corporation Common Stock Preferred Stock Debt Securities Tortoise Energy Capital Corporation (the “Company,” “we,” “us” or “our”) is a non-diversified closed-end management investment company. Our investment objective is to seek a high level of total return with an emphasis on current distributions to stockholders. We seek to provide our stockholders with an efficient vehicle to invest in a portfolio consisting primarily of master limited partnerships (“MLPs”) and their affiliates in the energy infrastructure sector. Under normal circumstances we invest at least 80% of our net assets, plus any borrowings for investment purposes, in equity securities of entities in the energy sector and at least 80% of our total assets (including assets obtained through leverage) in equity securities of MLPs and their affiliates in the energy infrastructure sector. We may invest up to 50% of our total assets in restricted securities purchased directly from MLPs, from unitholders of MLPs or from private companies. We cannot assure you we will meet our investment objective. Unlike most investment companies, we have not elected to be treated as a regulated investment company under the Internal Revenue Code. We may offer, on an immediate, continuous or delayed basis, including through a rights offering to existing stockholders up to $300,000,000 aggregate initial offering price of our common stock ($0.001 par value per share), preferred stock ($0.001 par value per share) or debt securities, which we refer to in this prospectus collectively as our securities, in one or more offerings. We may offer our common stock, preferred stock or debt securities separately or together, in amounts, at prices and on terms set forth in a prospectus supplement to this prospectus. In addition, from time to time, certain of our stockholders may offer our common stock in one or more offerings. The sale of such stock by certain of our stockholders may involve shares of common stock that were issued to the stockholders in one or more private transactions and will be registered by us for resale. The identity of any selling stockholder, the number of shares of our common stock to be offered by such selling stockholder, the price and terms upon which our shares of common stock are to be sold from time to time by such selling stockholder, and the percentage of common stock held by any selling stockholder after the offering will be set forth in a prospectus supplement to this prospectus. You should read this prospectus and the related prospectus supplement carefully before you decide to invest in any of our securities. We will not receive any of the proceeds from common stock sold by any selling stockholder. We may offer our securities, or certain of our stockholders may offer our common stock, directly to one or more purchasers through agents that we or they designate from time to time, or to or through underwriters or dealers. The prospectus supplement relating to the particular offering will identify any agents or underwriters involved in the sale of our securities, and will set forth any applicable purchase price, fee, commission or discount arrangement between us or any selling stockholder and such agents or underwriters or among the underwriters or the basis upon which such amount may be calculated. For more information about the manner in which we may offer our securities, or a selling stockholder may offer our common stock, see “Plan of Distribution” and “Selling Stockholders.” Our securities may not be sold through agents, underwriters or dealers without delivery of a prospectus supplement. Our common stock is listed on the New York Stock Exchange (“NYSE”) under the symbol “TYY.” As of March 8, 2013, the last reported sale price for our common stock was $32.65. Investing in our securities involves risks. You could lose some or all of your investment. See “Risk Factors” beginning on page 32 of this prospectus. You should consider carefully these risks together with all of the other information contained in this prospectus and any prospectus supplement before making a decision to purchase our securities. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense Prospectus Dated , 2013 This prospectus provides you with a general description of the securities that we may offer. Each time we use this prospectus to offer securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering. The prospectus supplement may also add, update or change information contained in this prospectus.This prospectus, together with any prospectus supplement, sets forth concisely the information that you should know before investing. You should read this prospectus and any related prospectus supplement, which contain important information, before deciding whether to invest in our securities. You should retain this prospectus and any related prospectus supplement for future reference. A statement of additional information, dated , 2013, as supplemented from time to time, containing additional information, has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated by reference in its entirety into this prospectus. You may request a free copy of the statement of additional information, the table of contents of which is on page69 of this prospectus, request a free copy of our annual, semi-annual and quarterly reports, request other information or make stockholder inquiries, by calling toll-free at 1-866-362-9331 or by writing to us at 11550 Ash Street, Suite 300, Leawood, Kansas 66211. Our annual, semi-annual and quarterly reports and the statement of additional information also are available on our investment adviser’s website at www.tortoiseadvisors.com. Information included on such website does not form part of this prospectus. You can review and copy documents we have filed at the SEC’s Public Reference Room in Washington, D.C. Call 1-202-551-5850 for information. The SEC charges a fee for copies. You can get the same information free from the SEC’s website (http://www.sec.gov). You may also e-mail requests for these documents to publicinfo@sec.gov or make a request in writing to the SEC’s Public Reference Section, 100 F. Street, N.E., Room 1580, Washington, D.C. 20549. Our securities do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS This prospectus, any accompanying prospectus supplement and the statement of additional information contain “forward-looking statements.” Forward-looking statements can be identified by the words “may,” “will,” “intend,” “expect,” “estimate,” “continue,” “plan,” “anticipate,” and similar terms and the negative of such terms. Such forward-looking statements may be contained in this prospectus as well as in any related prospectus supplement. By their nature, all forward-looking statements involve risks and uncertainties, and actual results could differ materially from those contemplated by the forward-looking statements. Several factors that could materially affect our actual results are the performance of the portfolio of securities we hold, the conditions in the U.S. and international financial, petroleum and other markets, the price at which our shares will trade in the public markets and other factors discussed in our periodic filings with the SEC. Although we believe that the expectations expressed in our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and are subject to inherent risks and uncertainties, such as those disclosed in the “Risk Factors” section of this prospectus. All forward-looking statements contained or incorporated by reference in this prospectus or any accompanying prospectus supplement are made as of the date of this prospectus or any accompanying prospectus supplement, as the case may be. Except for our ongoing obligations under the federal securities laws, we do not intend, and we undertake no obligation, to update any forward-looking statement. The forward-looking statements contained in this prospectus and any accompanying prospectus supplement are excluded from the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended (the “1933 Act”). Currently known risk factors that could cause actual results to differ materially from our expectations include, but are not limited to, the factors described in the “Risk Factors” section of this prospectus. We urge you to review carefully that section for a more detailed discussion of the risks of an investment in our securities. TABLE OF CONTENTS Prospectus Summary 1 Summary of Company Expenses 10 Financial Highlights 12 Senior Securities 14 Market and Net Asset Value Information 17 Use of Proceeds 19 The Company 20 Investment Objective and Principal Investment Strategies 20 Leverage 29 Risk Factors 32 Management of the Company 41 Closed-End Company Structure 44 Certain Federal Income Tax Matters 44 Determination of Net Asset Value 50 Automatic Dividend Reinvestment Plan 51 Description of Securities 53 Rating Agency Guidelines 61 Certain Provisions in our Charter and Bylaws 63 Selling Stockholders 64 Plan of Distribution 64 Administrator and Custodian 67 Legal Matters 67 Available Information 67 Table of Contents of the Statement of Additional Information 69 You should rely only on the information contained or incorporated by reference in this prospectus and any related prospectus supplement in making your investment decisions. We have not authorized any other person to provide you with different or inconsistent information. If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus and any prospectus supplement do not constitute an offer to sell or solicitation of an offer to buy any securities in any jurisdiction where the offer or sale is not permitted. The information appearing in this prospectus and in any related prospectus supplement is accurate only as of the dates on their covers. We will advise investors of any material changes. i PROSPECTUS SUMMARY The following summary contains basic information about us and our securities.It is not complete and may not contain all of the information you may want to consider. You should review the more detailed information contained elsewhere in this prospectus, in any related prospectus supplement and in the statement of additional information, especially the information set forth under the heading “Risk Factors” beginning on page 32 of this prospectus. The Company We are a non-diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). Our investment objective is to seek a high level of total return with an emphasis on current distributions to stockholders. For purposes of our investment objective, total return includes capital appreciation of, and all distributions received from, securities in which we invest regardless of the tax character of the distributions. We seek to provide our stockholders with an efficient vehicle to invest in a portfolio consisting primarily of master limited partnership (“MLPs”) and their affiliates in the energy infrastructure sector. We were organized as a corporation on March 4, 2005 pursuant to a charter (the “Charter”) governed by the laws of the State of Maryland. Our fiscal year ends on November 30. We commenced operations in May 2005 following our initial public offering. Our common stock is listed on the New York Stock Exchange (the “NYSE”) under the symbol “TYY.” As of February 28, 2013, we had net assets of approximately $594.5 million attributable to our common stock.As of February 28, 2013, we had outstanding $50 million of our Mandatory Redeemable Preferred Stock (the “MRP Shares”) and approximately $104 million of our privately-placed Senior Notes (the “Tortoise Notes”). We have established an unsecured credit facility, with U.S. Bank N.A. serving as a lender and the lending syndicate agent on behalf of other lenders participating in the credit facility, which currently allows us to borrow up to $40 million. Outstanding balances under the credit facility generally accrue interest at a variable annual rate equal to the one-month LIBOR plus 1.25%, with a fee of 0.20% on any unused balance of the credit facility. As of February 28, 2013, the effective rate was 1.45%. The credit facility remains in effect through June 17, 2013. We currently expect to seek to renew the credit facility at an amount sufficient to meet our operating needs. We may draw on the facility from time to time in accordance with our investment policies. As of February 28, 2013, we had outstanding $8.6 million under the credit facility. Investment Adviser Tortoise Capital Advisors, L.L.C., a registered investment adviser specializing in managing portfolios of investments in MLPs and other energy companies (the “Adviser”), serves as our investment adviser. As of February 28, 2013, our Adviser managed assets of approximately $10.5 billion in the energy sector, including the assets of publicly traded closed-end management investment companies, an open-end fund and other accounts. Our Adviser’s investment committee is comprised of five portfolio managers. See “Management of the Company.” The principal business address of our Adviser is 11550 Ash Street, Suite 300, Leawood, Kansas 66211. The Offering We may offer on an immediate, continuous or delayed basis, up to $300,000,000 of our securities, including common stock pursuant to a rights offering, or certain of our stockholders who purchased shares from us in private placement transactions may offer our common stock, on terms to be determined at the time of the offering. Our securities will be offered at prices and on terms to be set forth in one or more prospectus supplements to this prospectus. Subject to certain conditions, we may offer our common stock at prices below our net asset value (“NAV”). We will provide information in the prospectus supplement for the expected trading market, if any, for our preferred stock or debt securities. 1 While the number and amount of securities we may issue pursuant to this registration statement is limited to $300,000,000 of securities, our board of directors (the “Board of Directors” or the “Board”) may, without any action by our stockholders, amend our Charter from time to time to increase or decrease the aggregate number of shares of stock or the number of shares of stock of any class or series that we have authority to issue under our Charter or the 1940 Act. We may offer our securities, or certain of our stockholders may offer our common stock, directly to one or more purchasers through agents that we designate from time to time, or to or through underwriters or dealers. The prospectus supplement relating to the offering will identify any agents or underwriters involved in the sale of our securities, and will set forth any applicable purchase price, fee, commission or discount arrangement between us or any selling stockholder and such agents or underwriters or among the underwriters or the basis upon which such amount may be calculated. See “Plan of Distribution” and “Selling Stockholders.”Our securities may not be sold through agents, underwriters or dealers without delivery of a prospectus supplement describing the method and terms of the offering of our securities. Use of Proceeds Unless otherwise specified in a prospectus supplement, we intend to use the net proceeds of any sale of our securities primarily to invest in accordance with our investment objective and policies as described under “Investment Objective and Principal Investment Strategies” within approximately three months of the receipt of such proceeds. We may also use proceeds from the sale of our securities to retire all or a portion of any debt we incur, to redeem preferred stock, or for working capital purposes, including the payment of distributions, interest and operating expenses, although there is currently no intent to issue securities primarily for this purpose. We will not receive any of the proceeds from a sale of our common stock by any selling stockholder. Federal Income Tax Status of Company Unlike most investment companies, we have not elected to be treated as a regulated investment company under the U.S. Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”). Therefore, we are obligated to pay federal and applicable state corporate taxes on our taxable income. On the other hand, we are not subject to the Internal Revenue Code’s diversification rules limiting the assets in which regulated investment companies can invest. Under current federal income tax law, these rules limit the amount that regulated investment companies may invest directly in the securities of certain MLPs to 25% of the value of their total assets. We invest a substantial portion of our assets in MLPs. Although MLPs generate taxable income to us, we expect the MLPs to pay cash distributions in excess of the taxable income reportable by us. Similarly, we expect to distribute substantially all of our distributable cash flow (“DCF”) to our common stockholders. DCF is the amount we receive as cash or paid-in-kind distributions from MLPs or affiliates of MLPs in which we invest and interest payments received on debt securities owned by us, less current or anticipated operating expenses, taxes on our taxable income, and leverage costs paid by us (including leverage costs of preferred stock, debt securities and borrowings under our unsecured credit facility). However, unlike regulated investment companies, we are not effectively required by the Internal Revenue Code to distribute substantially all of our income and capital gains. We may be subject to a 20 percent federal alternative minimum tax on our alternative minimum taxable income to the extent that the alternative minimum tax exceeds our regular federal income tax.The extent to which we are required to pay corporate income tax or alternative minimum tax could materially reduce our cash available to make distributions to our common stockholders. See “Certain Federal Income Tax Matters.” Distributions Our Board of Directors has adopted a policy of declaring what it believes to be sustainable distributions. In determining distributions, our Board of Directors considers a number of current and anticipated factors, including, among others: DCF; realized and unrealized gains; leverage amounts and rates; current and deferred taxes payable; and potential volatility in returns from our investments and the overall market.Over the long term, we expect to distribute substantially all of our DCF to holders of our common stock. As of the date of this prospectus, we have paid distributions every quarter since the completion of our first full fiscal quarter ended on August 31, 2005. There is no assurance that we will continue to make regular distributions. If distributions paid to holders of our common and preferred stock exceed the current and accumulated earnings and profits allocated to the particular shares held by a 2 stockholder, the excess of such distribution will constitute, for federal income tax purposes, a tax-free return of capital to the extent of the stockholder’s basis in the shares and capital gain thereafter. A return of capital reduces the basis of the shares held by a stockholder, which may increase the amount of gain recognized upon the sale of such shares. Our preferred stock and debt securities will pay distributions and interest, respectively, in accordance with their terms. So long as we have preferred stock and debt securities outstanding, we may not declare distributions on common or preferred stock unless we meet applicable asset coverage tests. Principal Investment Strategies As a nonfundamental investment policy, under normal circumstances we invest at least 80% of our net assets, plus any borrowings for investment purposes, in equity securities of entities in the energy sector and at least 80% of our total assets (including assets obtained through leverage) in equity securities of MLPs and their affiliates in the energy infrastructure sector. We view the energy infrastructure sector as a subset of the broader energy sector. Companies (including MLPs) in the energy infrastructure sector engage in the business of gathering, transporting, processing, storing, distributing or marketing natural gas, natural gas liquids, coal, crude oil, refined petroleum products or other natural resources, or exploring, developing, managing or producing such commodities. We invest primarily in entities organized in the United States. Nonfundamental Investment Policies. We have adopted the following additional nonfundamental investment policies: ●
